 1   ADAM WEINER, CSB# 193608
     Weiner Law Offices
 2
     5170 Golden Foothills Parkway
 3   El Dorado Hills, CA 95762
     (916) 933-2174
 4   aweiner@weinerlawoffices.com
 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         Case No.: 2:20-CR-00195 MCE
11
                    Plaintiff,
12

     vs.                                               STIPULATION TO REMOVE HOME
13
                                                       DETENTION AND IMPLEMENT CURFEW
14   BRETT ANDERSON,                                   CONDITIONS

15                  Defendant
16

17          IT IS HEREBY STIPULATED, by and between the parties, ADAM WEINER for the
18   Defendant and ROGER YANG for the United States of America, as follows:
19

20          1. Defendant has been under Pretrial Services Supervision and subject to Electronic

21   Monitoring since November 2020.

22          2. Defendant has abided by his electronic monitoring restrictions, been compliant with

23
     his release conditions, maintained regular contact with Pretrial services, has not had any formal
     violates filed against him nor has he incurred any new law violations.
24
            3. Defendant is actively participating in counseling and Pretrial services is
25
     recommending that the current Electronic Monitoring condition be modified from Home
26
     Detention to Curfew.
27
            4. The parties agree with Pretrial services that Defendants Electronic Monitoring
28
                       STIPULATION RE ELECTRONIC MODIFICATION TO CURFEW- 1
 1
     condition can be modified from Home Detention to Curfew for the Defendant as specified:
 2
            CURFEW: You must remain inside your residence every day from 7:00 pm to 7:00 am,
 3
     or as adjusted by the pretrial services officer for medical, religious services, employment or
 4
     court-ordered obligations.
 5

 6          IT IS AGREED:
 7                                                 McGREGOR W. SCOTT
                                                   United States Attorney
 8

 9   DATED: April 9, 2021                          /s/ Roger Yang ________________
                                                   ROGER YANG,
10                                                 Assistant United States Attorney
11
     DATED: April 9, 2021                          /s/ Adam Weiner________________
12
                                                   ADAM WEINER
13                                                 Counsel for Defendant
                                                   BRETT ANDERSON
14

15

16
                                                  ORDER
17
            IT IS SO ORDERED.
18

19
     Dated: May 4, 2021
20

21

22

23

24

25

26

27

28
                       STIPULATION RE ELECTRONIC MODIFICATION TO CURFEW- 2
